FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIRNA CATALINA BAUTISTA                          No. 07-73545
PALACIOS,
                                                 Agency No. A095-598-739
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Mirna Catalina Bautista Palacios, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen to apply for adjustment of status. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. Reviewing for abuse of discretion, Mohammed v. Gonzales, 400

F.3d 785, 791 (9th Cir. 2005), we deny the petition for review.

      The BIA did not abuse its discretion in denying Bautista Palacios’ motion to

reopen because an immigrant visa was not immediately available to her. See 8

U.S.C. § 1255(a) (stating that “an immigrant visa [must be] immediately available

to the alien at the time the application [for adjustment of status] is filed”).

      PETITION FOR REVIEW DENIED.




                                            2                                     07-73545